706 S.E.2d 241 (2011)
STATE of North Carolina
v.
Charles Gene ROGERS.
No. 444P09-3.
Supreme Court of North Carolina.
February 18, 2011.
Charles Gene Rogers, for Rogers, Charles Gene.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
C. Branson Vickory, III, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 17th of February 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wayne County:
"Denied by order of the Court in conference, this the 18th of February 2011."